Citation Nr: 0925500	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  09-03 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for residuals of a foot 
injury. 

2.  Entitlement to service connection for residuals of a back 
injury. 

3.  Entitlement to service connection for residuals of a 
groin injury. 

4.  Entitlement to service connection for residuals of a neck 
injury. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel
INTRODUCTION

The Veteran had active military service from November 1996 to 
June 1997.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.  By that rating action, the RO denied service 
connection for residuals of injuries to the foot, back, 
groin, and neck.  The Veteran timely appealed the RO's May 
2008 rating action to the Board. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On a July 2009 statement to VA, the Veteran, through his 
authorized representative, Disabled American Veterans, 
indicated that he wanted to appear for a videoconference 
hearing at the Hartford, Connecticut RO before a Veterans Law 
Judge of the Board sitting in Washington, D. C.  The Veteran 
is entitled to a hearing before the Board as a matter of 
right.  38 C.F.R. § 20.700(a) (2008).  As the Veteran has 
requested a videoconference hearing at the RO, his claims 
file must be returned to the AOJ.  A remand is, therefore, 
required.  38 C.F.R. §§ 19.9, 20.704 (2008).

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  Schedule the Veteran for a 
videoconference hearing at the 
Hartford, Connecticut RO before a 
Veterans Law Judge of the Board sitting 
in Washington, D.C.  The Veteran's 
representative, Disabled American 
Veterans, should be afforded an 
opportunity to review the claims file 
in preparation for the hearing.
2.  After the Veteran and his 
representative have been given an 
opportunity to appear at a 
videoconferencing hearing before a 
Veterans Law Judge of the Board, the 
claims file should be returned to the 
Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




